Citation Nr: 0020746	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  99-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had verified active service from June 1965 to May 
1969, January 1977 to June 1980, and from January 1983 to 
February 1991.  The veteran served in Vietnam from May 1967 
to December 1967.  The veteran had unverified active service 
from May 1969 to January 1977 and from June 1980 to January 
1983.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not plausible.

2.  There exists no basis of entitlement to dependent's 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The required criteria for eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.  38 U.S.C.A. §§ 3501, 3510 (West 1991); 38 C.F.R. § 
3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is the veteran's widow.  The appellant 
maintains, in substance, that the veteran's death is the 
result of his active duty, and exposure to Agent Orange while 
in Vietnam.  She maintains that such exposure either caused 
the veteran's fatal cancer of the pancreas, or caused lung 
cancer and that his lung cancer was the true cause of his 
death.  The appellant also maintains that she is entitled to 
dependent's educational assistance benefits under Chapter 35, 
Title 38, United States Code.  Therefore, a favorable 
determination has been requested.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.310, 3.312. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, and has a 
disability listed at 38 C.F.R. § 3.309(e), shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service:  chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers, soft-
tissue sarcoma, prostate cancer, and acute and sub-acute 
peripheral neuropathy.  38 C.F.R. § 3.309(e) (1999).  The VA 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not appropriate for any condition 
for which the Secretary has not determined that a presumption 
of service connection is warranted.  59 Fed. Reg. 341 (1994).

The record shows that the veteran died on July [redacted], 1998, 
at the age of 51.  The immediate cause of death, as listed on 
the Certificate of Death, was adenocarcinoma of the pancreas, 
with an approximate interval between onset and death of three 
months.  At the time of the veteran's death, service 
connection had not been established for any disability.

The Board has reviewed the veteran's service medical records.  
They are negative for complaints, findings, symptoms, or 
diagnoses pertaining to adenocarcinoma of the pancreas.

A March 1999 report from Gary P. Engstrom, M.D., provides 
that he was the veteran's treating private doctor and that 
the veteran was referred to him for discussion of treatment 
options for metastatic adenocarcinoma to the liver and 
periaortic lymph nodes.  Dr. Engstrom noted that the 
veteran's official diagnosis was metastatic adenocarcinoma of 
unknown primary, and that his suspicion was that it was of a 
pancreatic origin.  Dr. Engstrom noted that he did not know 
for sure that this was not a lung origin and that the 
veteran's disease presentation could very well have 
represented adenocarcinoma of the lung.  Dr. Engstrom noted 
that it was certainly not unusual for adenocarcinomas of the 
lung to spontaneously regress, leaving a metastatic pattern 
similar to the veteran's.  He noted that it was felt less 
likely to be a malignancy of gastrointestinal origin.  

Dr. Engstrom noted that he did not see a listing of unknown 
primaries as a disease subject to presumptive service 
connection under section 3.309 of the statement of the case 
provided by the appellant.  He said that due to the medically 
recognized lack of certainty in most cases of adenocarcinoma 
of unknown primary, he thought it would be reasonable to have 
the veteran's case reviewed by a medical oncologist to see 
whether it really did meet criteria.  He said that he 
considered this a "gray area" that did not seem to be 
specifically addressed in the statement of the case.  

In light of Dr. Engstrom's statement, the RO obtained private 
medical records for the veteran dated from November 1991 to 
July 1998.  These records are negative for diagnosis of 
adenocarcinoma of the lung.  A June 1998 treatment report by 
Dr. Engstrom stated that he felt the most likely diagnosis 
was adenocarcinoma of the pancreas, that could also represent 
a lung primary as well.  A July 3, 1998, radiographic 
examination of the veteran's chest resulted in an impression 
of no significant abnormality.  Otherwise, medical records 
dated in June and July 1998, shortly before the veteran's 
death, are positive for indications of adenocarcinoma of the 
liver and pancreas.

The threshold question is whether the claim for service 
connection for the cause of the veteran's death is well 
grounded under 38 U.S.C.A. § 5107(a).  Generally, a well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  For the claim 
for service connection for the cause of the veteran's death 
to be well grounded, there must be evidence of an etiological 
relationship between the fatal disability and service or 
service-connected disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
However, for veteran's exposed to specified agents, this 
initial burden is relaxed.  38 C.F.R. § 3.309(e) (1999); 
Pearlman v. West, 11 Vet. App. 443, 446 (1998).

First, presumptive service connection for the disability 
identified as the cause of death on the Certificate of Death, 
adenocarcinoma of the pancreas, is not warranted.  Even 
though the veteran served in Vietnam during the relevant time 
period, cancer of the liver or pancreas are not included 
among the disabilities listed in 38 C.F.R. § 3.309(e).  
Accordingly, exposure to Agent Orange in service may not be 
presumed, and the veteran is not entitled to service 
connection for adenocarcinoma of the pancreas or liver as a 
result of exposure to herbicides on a presumptive basis.  

The Board also recognizes the appellant's contentions that 
the veteran had lung cancer, his death was actually caused by 
lung cancer, and therefore service connection for the cause 
of his death is warranted on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309(e).  In this regard, the appellant points to 
Dr. Engstrom's March 1999 report and his June 1998 treatment 
report.  It is significant, however, that in each report Dr. 
Engstrom essentially opined that although the veteran's 
adenocarcinoma could have had its origin in the veteran's 
lung, the veteran's adenocarcinoma was of pancreatic origin.  
Indeed, in June 1998 Dr. Engstrom called this the most likely 
diagnosis.  Moreover, the veteran's private medical records, 
including those dated shortly before his death, provide no 
clinical evidence that he had adenocarcinoma of the lung.  
Regarding the appellant's own contentions that lung cancer 
was the cause of the veteran's death, as a layperson she is 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis or a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, as there is no evidence that the veteran had lung 
cancer or that lung cancer caused his death, service 
connection for the cause of his death is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309(e).

Regarding entitlement to service connection for the cause of 
the veteran's death on a nonpresumptive basis, the Board 
points out that there is no medical evidence showing a nexus 
or link between the veteran's identified cause of death, 
adenocarcinoma of the pancreas, and his service, such as a 
medical opinion linking them.  Ideally, such an opinion would 
be based on a review of the record.  As noted above, as a 
layperson the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, 2 Vet. App. at 492.  Because of 
the lack of competent evidence of a relationship in this case 
between the veteran's adenocarcinoma of the pancreas and his 
active duty, there exists no plausible basis for an allowance 
of the claim.  As such, the claim for service connection for 
the cause of the veteran's death on a nonpresumptive basis is 
not well grounded. 

Turning to the appellant's claim for education benefits, for 
the purposes of dependents' educational assistance under 38 
U.S.C.A. Chapter 35 a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability. 38 C.F.R. § 3.807(a).

In this case, the veteran was not service-connected for a 
permanent total service- connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related. 
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35; 38 C.F.R. § 3.807.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The appeal for service connection for the cause of the 
veteran's death is denied.  

Entitlement to educational assistance under the provisions of 
38 U.S.C.A. Chapter 35 is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

